DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 03 October 2018.
Claims 1, 2, 6, 7, 11, 12, and 16-24 have been amended.
Claims 3, 8, and 13 have been cancelled.
Claims 1, 2, 4-7, 9-12, and 14-27 are currently pending and have been examined.

Allowable Subject Matter
Claims , 2, 4-7, 9-12, and 14-27 are allowed.
Claims are renumbered as 1-24.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6, 11, and 22 are allowed because a search of the prior art of record fail to anticipate or render obvious step of identifying that the number of antenna ports for the CSI feedback is equal to or larger than 16, identify a codebook for the CSI i1,1,i1,2, for the codebook, and a first a co-phasing parameter ᵠn and a second co-phasing parameter ᶱp applied to the common beam.
The closest art presented were U.S. PGPub. No. 20160323022 to Rahman et al., where disclose the generating the identified codebook of antenna port equal or larger than 16 and rank value of 3 or 5 with two co-phasing parameters applied to beams.
For claims 2, 4, 5, 7, 9, 10, 12, 14-21, and 23-27, they depend on claims 1, 6, 11, and 22 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov